t c memo united_states tax_court jeanne m trent petitioner v commissioner of internal revenue respondent docket no filed date richard p bisen for petitioner gary s stirbis for respondent memorandum findings_of_fact and opinion cohen judge this proceeding was commenced under sec_6015 for review of respondent’s determination that petitioner is not entitled to relief from joint_and_several_liability for with respect to a joint_return filed with steven trent s trent the issues for decision are whether petitioner is barred from relief on the basis of res_judicata under section - - g and whether application of petitioner’s overpayments including earned_income credits for subsequent years violates sec_6015 in his reply brief respondent states t the court finds that petitioner is not barred from raising sec_6015 by the doctrine_of res_judicata then respondent concedes that petitioner is entitled to relief from joint_and_several_liability under sec_6015 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in los lunas new mexico at the time she filed the petition in this case from date to date petitioner was married to s trent petitioner and s trent had minor children during the year in issue petitioner had access to the couple’s joint checking account and paid bills from the account s trent was the sole_proprietor of a motorcycle repair shop paradise cycles paradise in petitioner began working for paradise as an office manager petitioner answered the telephone picked up motorcycle parts prepared a general ledger reviewed receipts and expenditures and paid bills the general ledger contained records of checks expenses and income expenses were separated into columns for rent utilities and suppliers personal expenses were logged by petitioner in the ledger as a draw in paradise hired a bookkeeper mary a hogland to prepare financial statements and to prepare the joint federal return of petitioner and s trent petitioner and s trent timely filed a joint federal_income_tax return for claiming a refund of dollar_figure during paradise was the sole source_of_income for petitioner’s family paradise’s income and expenses were reported on schedule c profit or loss from business to petitioner’s and s trent’s form_1040 in petitioner and s trent experienced marital difficulties in response to incidents on november and date petitioner filed a petition to order s trent to appear for a hearing on domestic abuse with the second judicial district_court for bernalillo county in new mexico petitioner also filed a petition for order prohibiting domestic violence on date on date a divorce decree was entered by the court in the divorce decree s trent received control of paradise and retained all of the business- related material and assets pursuant to the divorce decree s trent assumed all business liabilities including any future taxes or debts associated with paradise - respondent subsequently commenced an audit of petitioner’s and s trent’s federal_income_tax return on date respondent sent to petitioner and to s trent a notice_of_deficiency for determining a deficiency in the amount of dollar_figure respondent disallowed paradise’s deductions for advertising labor and other expenses respondent also disallowed the offset for cost_of_goods_sold petitioner timely filed a petition for redetermination of the deficiency with the court before date petitioner met with appeals officer wayne mcclellan mcclellan in an effort to settle the dispute prior to petitioner’s meeting with mcclellan a clerk in the appeals_office suggested that petitioner might ask about innocent spouse at the end of her meeting with mcclellan petitioner asked whether innocent spouse was something for which she would qualify mcclellan informed her that she was following the correct steps and the correct procedures and that then was not the time to raise an innocent spouse defense petitioner was unable to produce original documentation to substantiate all of the deductions disallowed in the notice_of_deficiency petitioner subsequently retrieved microfiche copies of bank statements from the bank petitioner also retrieved copies of receipts from paradise’s suppliers respondent accepted petitioner’s substantiation for advertising and rent - expenses respondent additionally allowed dollar_figure of the dollar_figure for labor expenses but disallowed the remaining expenses because there was no record that forms miscellaneous income were issued respondent further allowed dollar_figure of the dollar_figure claimed for small tools expense petitioner then stipulated to a deficiency of dollar_figure plus interest a decision was entered by the court on date on date respondent sent to petitioner a notice_of_intent_to_levy on date petitioner timely filed form_8857 request for innocent spouse relief requesting sec_6015 relief from joint_and_several_liability for the year in issue on date respondent sent to petitioner a notice_of_determination denying sec_6015 relief the determination was based on the conclusion that petitioner had knowledge of the business and its activities that precluded relief in an amendment to the answer filed date in this case respondent raised the defense of res_judicata on date respondent applied an overpayment of dollar_figure from petitioner’s federal_income_tax return towards the liability following the date determination respondent applied an overpayment of dollar_figure from petitioner’s federal_income_tax return towards the remaining liability on date respondent notified petitioner that her refund of dollar_figure was delayed until respondent - - determined whether petitioner had any additional federal taxes due the three overpayments that respondent withheld to offset petitioner’s liability included earned_income credits for and opinion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire tax due for that taxable_year sec_6013 a spouse requesting spouse may however seek relief from joint_and_several_liability by following procedures established in sec_6015 sec_6015 sec_6015 replaced prior sec_6013 e and was intended to expand relief available to joint filers see internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_685 the rra gave sec_6015 retroactive effect in that it was made applicable to any liability for tax arising after date and to any liability for tax arising on or before such date that remained unpaid as of date rra sec_3201 112_stat_740 116_tc_272 a requesting spouse may request relief from liability under sec_6015 or if eligible may allocate liability according to provisions in sec_6015 sec_6015 in addition if - relief is not available under sec_6015 or c an individual may seek equitable relief under sec_6015 res_judicata under sec_6015 the judicial doctrine_of res_judicata provides that when a court of competent jurisdiction enters a final judgment ina cause of action the parties are bound not only as to every matter which was offered and received but as to any other admissible matter which might have been offered for that purpose 333_us_591 because federal income taxes are determined on an annual basis each year is a separate cause of action and res_judicata is applied to bar subsequent proceedings involving the same tax_year see id pincite 91_tc_14 the doctrine applies to judgments even where the court’s final_decision was based on an agreement between the parties see 15_f3d_756 8th cir citing 345_us_502 respondent argues that petitioner is barred from raising the issue of sec_6015 relief based on her prior participation in a tax_court proceeding regarding the liability sec_6015 provides that in the case of an election under sec_6015 or c for any taxable_year that is the subject of a final court decision such decision shall be conclusive --- - unless the individual’s qualification for relief was not an issue in the prior court_proceeding and the individual did not participate meaningfully in the prior proceeding in vetrano v commissioner supra pincite the court stated an individual who participated meaningfully in a court_proceeding is precluded from electing relief under sec_6015 or c for the same taxable_year after the decision of the court becomes final whether or not the individual’s qualification for relief under sec_6015 or c was an issue in the prior proceeding petitioner filed a petition for redetermination of the liability with the court she then met with the appeals officer to discuss her case she personally participated in the meetings with the appeals officer and she conceded at trial that she signed the decision document freely and voluntarily petitioner testified that she raised the issue of relief from joint_and_several_liability with the appeals officer and that the appeals officer declined to consider the issue at that time relying on statements by the appeals officer petitioner argues that sec_6015 relief was not an issue in the first proceeding she argues that her level of involvement in the prior case was not meaningful for purposes of sec_6015 because she was not represented by counsel was not involved in discussions of law or procedure and was not knowledgeable about law or procedure the quality of advocacy and the actual knowledge of the litigants are not special circumstances in determining whether a - prior judgment is a bar in subsequent litigation see 466_f2d_131 10th cir 159_f2d_391 3d cir affg a memorandum opinion of this court dated date 56_tc_895 54_tc_1562 22_tc_1377 affd 222_f2d_622 4th cir petitioner’s criteria would be impractical to apply in the context of a doctrine intended to minimize multiplicity of proceedings see jones v united_states supra pincite dean v commissioner supra pincite the related but broader doctrine_of collateral_estoppel has been applied to decisions where the taxpayer has appeared pro_se in the prior proceeding see calcutt v commissioner supra pincite under the narrow circumstances of this case however we conclude that the general_rule of res_judicata should not apply petitioner’s meeting with the appeals officer handling her deficiency case occurred about the time that sec_6015 was being finalized by congress and at least days before its effective date although the decision was entered pursuant to the negotiated settlement months later it appears that both the appeals officer and petitioner were ignorant as to the effect of the new law res_judicata was not discussed in the notice_of_determination denying relief to petitioner or in the memorandum -- - accompanying the recommendation to deny relief res_judicata was not raised in the original answer filed in this case on date--more than years after the effective date of sec_6015 for the first time ina motion for leave to file amendment to answer filed date respondent stated upon preparation for trial respondent’s counsel discovered that the petitioner materially participated in a prior proceeding for the tax_year before the u s tax_court whereby a decision document was signed by petitioner on date the respondent on date and entered by the court on date mcclellan was not available to testify at trial and we do not know his rationale for declining to consider petitioner’s request for relief from joint liability we assume however that he was aware that proposed_legislation would give taxpayers an opportunity to raise that claim ina later action but like petitioner wass unaware of the res_judicata effect of closing a deficiency case under the circumstances then existing sec_1 6015-l1 e income_tax regs fed reg daily ed date effective with respect to requests for relief filed on or after date provides e res_judicata and collateral_estoppel a requesting spouse is barred from relief from joint_and_several_liability under sec_6015 by res_judicata for any_tax year for which a court of competent jurisdiction has rendered a final_decision on the requesting spouse’s tax_liability if relief under sec_6015 was at issue in the prior proceeding or if the requesting spouse meaningfully participated in that proceeding and could have raised relief under sec_6015 a requesting spouse has not meaningfully participated in a prior proceeding if due to the effective date of sec_6015 relief under sec_6015 was not available in that proceeding also any final decisions rendered by a court of competent jurisdiction regarding issues relevant to sec_6015 are conclusive and the requesting spouse may be collaterally estopped from relitigating those issues although not by its terms applicable to petitioner’s request for relief the regulation sets forth a rule that appropriately should apply in this case in view of the uncertainty of the law at the time of the meeting between petitioner and mcclellan this case presents the type of special circumstances that may overcome the bar of res_judicata see generally 440_us_147 333_us_591 370_f2d_713 1st cir affg in part vacating in part and remanding tcmemo_1965_199 because petitioner was precluded by an apparent misunderstanding on her part and on the part of the appeals officer from raising her claim to relief from joint liability in the prior proceeding we hold that she is not barred by sec_6015 from equitable relief under sec_6015 in view of respondent’s concession that she is entitled to such relief if we so hold we need not address her entitlement to relief under sec_6015 or c restrictions on collection activity under sec_6015 b petitioner argues that the commissioner incorrectly levied petitioner’s refunds and credits for tax years and -- after petitioner applied for relief from joint_and_several_liability sec_6015 states that respondent may not levy on a requesting spouse’s property until the close of the 90-day period after respondent makes a final_determination respecting that spouse’s election for relief from joint_and_several_liability under sec_6015 or c and if a petition is filed with the tax_court during that period the restriction upon such a levy continues until the court’s decision becomes final a levy must be distinguished from an offset of an overpayment or refundable_credit such as the earned_income_credit of sec_32 see eg 996_f2d_607 2d cir comparing discussion of levy in 472_us_713 with setoff in 332_us_234 affg tcmemo_1991_350 sec_6402 grants the commissioner the ability to credit an overpayment to offset any taxpayer liability an overpayment includes the amount of a refundable_credit that exceeds any_tax owed see sec_6401 112_tc_46 the commissioner properly may engage in nonlevy collection actions such as offsetting overpayments from other tax years after the requesting spouse files for relief see eg fulgoni v united_states cl_ct to - - call an offset a taking tantamount to a levy is disingenuous cf sec_301_6330-1 q a-g3 proced admin regs respondent properly offset petitioner’s tax_liability by crediting refunds from other years in accordance with sec_6402 we hold that respondent did not engage in collection activity in violation of sec_6015 b to take account of respondent’s concession an appropriate order will be issued
